Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 06, 2019

The Court of Appeals hereby passes the following order:

A19A1411. THOMAS LESTER CAMPBELL v. THE STATE.

      In 2003, Thomas Campbell pled guilty to two controlled substance offenses,
and the trial court imposed a sentence that included a prison term, to be followed by
several years on probation. The trial court revoked Campbell’s probation in 2017
after finding that he had committed a new felony. The following year, Campbell filed
a motion for a free transcript and minutes of his probation revocation proceedings.
The trial court denied Campbell’s motion, and he filed this direct appeal. We lack
jurisdiction.
      The underlying subject matter of an appeal controls over the relief sought in
determining the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-
468 (448 SE2d 192) (1994); White v. State, 233 Ga. App. 873, 874 (505 SE2d 228)
(1998).   The underlying subject matter here is the revocation of Campbell’s
probation. An appeal in such a proceeding must be initiated by filing an application
for discretionary review. OCGA § 5-6-35 (a) (5), (b); White, 233 Ga. App. at 874.
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Thus,
pretermitting whether the trial court’s order here would otherwise be subject to
appellate review, Campbell’s failure to follow the discretionary appeal procedure in
this action deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/06/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.